DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
In the reply, filed on February 23, 2022, Applicant amended claims 1, 7, and 23.
In the non-final rejection of November 23, 2021, Examiner objected to the Specification. Applicant amended the Specification. Objection is withdrawn.
Examiner rejected claims 1-25 under 35 U.S.C. 112(b). Applicant amended claims 1, 7, and 23. Rejection is withdrawn.
Currently, claims 1-25 are under examination.

Specification
The abstract of the disclosure is objected to because:
In line 10, “a distal end part” should be changed to “the distal end part” (to refer back to the first recitation of the term “a distal end part” in line 6)
	Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
	Paragraph [0001] is missing a priority statement that the application is a 371 of PCT/JP2018/029023, filed August 2, 2018.
Appropriate correction is required.

Claim Objections
Claims 3, 5, 9-11, 13, 16, 18, 20-22, and 25 are objected to because of the following informalities:  
	In regards to claim 3, line 2, “distal ends” should be changed to “the distal ends” (to refer back to the first recitation of the term “distal ends” in claim 1, line 19).
	In regards to claim 5, line 3, “allows” should be changed to “allow”.
	In regards to claim 9, line 5, “a distal end” should be changed to “the distal end” (to refer back to the first recitation of the term “a distal end” in claim 1, line 18).
	In regards to claim 9, line 5, “a curved region” should be changed to “the curved region” (to refer back to the first recitation of the term “a curved region” in claim 1, lines 14-15).
	In regards to claim 9, line 7, “a parallel region” should be changed to “the parallel region” (to refer back to the first recitation of the term “a parallel region” in claim 1, line 16).
	In regards to claim 9, lines 8-9, “a distal end” should be changed to “the distal end” (to refer back to the first recitation of the term “a distal end” in claim 1, line 18).
	In regards to claim 9, line 9, “distal ends” should be changed to “the distal ends” (to refer back to the first recitation of the term “distal ends” in claim 1, line 19).
	In regards to claim 10, line 1, “a distance” should be changed to “the distance L2” (to refer back to the first recitation of the term “a distance L2” in claim 1, line 17).
	In regards to claim 10, line 3, “a distance” should be changed to “the distance L1” (to refer back to the first recitation of the term “a distance L1” in claim 1, line 16).
	In regards to claim 10, line 3, “a proximal end” should be changed to “the proximal end” (to refer back to the first recitation of the term “a proximal end” in claim 1, line 17).
	In regards to claim 10, lines 3-4, “the distal end thereof” should be changed to “the distal end of the curved region”.
	In regards to claim 11, line 1, “a distance” should be changed to “the distance L1” (to refer back to the first recitation of the term “a distance L1” in claim 1, line 16).
	In regards to claim 11, line 2, “a proximal end” should be changed to “the proximal end” (to refer back to the first recitation of the term “a proximal end” in claim 1, line 17).
	In regards to claim 11, line 2, “the distal end thereof” should be changed to “the distal end of the curved region”.
	In regards to claim 11, line 2, “a distance” should be changed to “the distance L2” (to refer back to the first recitation of the term “a distance L2” in claim 1, line 17).
	In regards to claim 13, line 3, “allows” should be changed to “allow”.
	In regards to claim 16, line 3, “circular-arc shape” should be changed to “a circular-arc shape”.
	In regards to claim 18, line 5, “the rotation” should be changed to “rotation”.
	In regards to claim 20, line 4, “circular-arc shape” should be changed to “a circular-arc shape”.
	In regards to claim 21, line 5, “the direction” should be changed to “the opposite direction”.
	In regards to claim 22, line 5, “the rotation” should be changed to “rotation”.
	In regards to claim 25, line 6, “the rotation” should be changed to “rotation”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 24, line 2 recites “the bending operating device includes… a second rotating member”, and claim 24, lines 12-13 recite “the second rotating member is pulled and the third operating line and the fourth operating line are pulled”. Claim 24 depends upon claim 23. Claim 23, line 3 recites “a second bending operating device”, and claim 23, lines 13-14 recite “an operation on the second bending operating device allows the third operating line and the fourth operating line to be pulled”. It is unclear whether “a second rotating member” of claim 24 is intended to be part of the bending operating device, as recited in claim 24, or part of the second bending operating device, of claim 23, for pulling of the third operating line and the fourth operating line.
	In regards to claim 25, line 2 recites “the bending operating device includes… a second rotating member”, and claim 25, lines 16-17 recite “the second rotating member is pulled via the second rack member and the third operating line and the fourth operating line are pulled”. Claim 25 depends upon claim 23. Claim 23, line 3 recites “a second bending operating device”, and claim 23, lines 13-14 recite “an operation on the second bending operating device allows the third operating line and the fourth operating line to be pulled”. It is unclear whether “a second rotating member” of claim 25 is intended to be part of the bending operating device, as recited in claim 25, or part of the second bending operating device, of claim 23, for pulling of the third operating line and the fourth operating line.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	In regards to claim 10, lines 1-4 recite: wherein a distance from the distal end of the curved region to the distal ends of the first operating line and the second operating line is “longer than” a distance from a proximal end of the curved region to the distal end thereof in the axial direction of the medical device body. Claim 10 depends upon claim 9, which depends upon claim 1. Claims 1, lines 16-20 recite: a distance L1 is “equal to or longer than” a distance L2 where the distance L1 is measured from a proximal end of the curved region to a distal end of the curved region in the axial direction of the medical device body, and the distance L2 is measured from the distal end of the curved region to distal ends of the first and second operating lines. However, as claim 1 already establishes that the distance L1 is “equal to or longer than” the distance L2, claim 10 cannot oppositely further limit said subject matter of claim 1 to establish that the distance L2 is “longer than” the distance L1 (i.e. that the distance L1 is “shorter than” the distance L2). Thus, claim 10 is of improper dependent form for failing to further limit the subject matter of claim 1 upon which it depends, or for failing to include all of the limitations of claim 1 upon which it depends.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
Applicant is advised that should claim 14 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 12-15 of copending Application No. 16,631,242 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim at least a medical device, a medical device body, a plurality of operating lines comprising a first operating line and a second operating line, a bending operating device, a curved region, and a parallel region.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783